DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 28-30, 35-38 and 40-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 28:  Claim 28 has been amended to recite the polymer matrix comprises an organic acid (the subject matter of cancelled claims 32-33 which were rejected as being indefinite in the prior Office Action).  This limitation is indefinite because at least three interpretations are possible:
(1) The composite is a mixture of polymer and acid; polymer and acid are separate components.
(2) The polymer is made from acidic monomers, but does not necessarily require an acid to be present (e.g. a polyester condensation reaction wherein an acid group condenses to form an ester but no acid functionalities remain on the polymer.

The claim language is indefinite and it cannot be determined which embodiment is being claimed.  For the purposes of further examination the prior art references of record have been correlated with the interpretations above in the rejection of the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28-30, 36, 38, 40-41 and 44 are rejected under 35 U.S.C. 103 as being obvious over US 2011/0104465 to Bilodeau et al. optionally in view of in view of US 2006/0229406 to Silverman et al.
Regarding claim 28:  Bilodeau teaches a composition comprising a polymer matrix/binder and a dispersed fibrous phase in the polymer matrix (Bilodeau ¶ [0006], [0021]). Bilodeau teaches a polymer containing polylactic acid (Bilodeau ¶ [0021]) which meets interpretation (2) above; the polymer matrix contains lactic acid in that it is made from lactic acid.
Bilodeau clearly teaches fillers such as fibrous materials (Bilodeau ¶ [0012]).  Bilodeau does not explicitly state the claimed amount of 4-80%.  However, Bilodeau indicates that it is Bilodeau ¶ [0013]-[0016]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to arrive at 4-80% disperse phase through routine experimentation with the motivation of making a paper sheet of sufficient strength, which is taught to be a result of the polymeric binder (Bilodeau ¶ [0004]-[0007]).
Alternatively, Silverman teaches that the particles comprise at least about 20% of the composition, and favors towards increasing amounts (Silverman ¶ [0069]).  The particle content is a result-effective variable (MPEP § 2144.05) in that increasing amounts confer properties such as magnetism, electroluminescence and other known properties (Silverman ¶ [0049]).  Bilodeau and Silverman are analogous art in that they are concerned with the same field of endeavor, namely in that they are concerned with the same field of endeavor, namely polymeric composites comprising acidic polymers and dispersed fillers, used for sheets and articles.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add an inorganic particle content of Silverman within the claimed range of 4-80% through routine experimentation with the motivation of imparting the properties such as low haze associated with the particles (Silverman ¶ [0049]).
Regarding claims 29-30:  Bilodeau meets the composition of claim 28 with the claimed ingredients present in the claimed amounts.  The descriptive chemistry in the claims has been interpreted as being present in Bilodeau.  Figure 2 in Bilodeau shows a composite of the fibrous material dispersed in the polymeric binder.
Regarding claim 36 and 38:  Bilodeau teaches inorganic fillers such as aluminosilicates (Bilodeau ¶ [0018]).
Regarding claim 40:  Bilodeau shows a composition containing about 2% by weight total fibrous material (zein) in ¶ [0042]).  The liquids oil and water are removed to form a sheet in ¶ [0043] leaving the fibrous material as comprising about 13% of the composite weight (2% with about 15% total solids remaining after the removal of liquid water/oil which totals to about 85%). Bilodeau clearly teaches fillers such as fibrous materials (Bilodeau ¶ [0012]).  Bilodeau does not explicitly state the claimed amount of 4-80%.  However, Bilodeau indicates that it is within the skill of a person having ordinary skill in the art to saturate the fibrous substrate with an amount of the coating containing the polymeric material (Bilodeau ¶ [0013]-[0016]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to arrive at 4-50% dispersed phase through routine experimentation with the motivation of making a paper sheet of sufficient strength, which is taught to be a result of the polymeric binder (Bilodeau ¶ [0004]-[0007]).
Regarding claim 41:  Bilodeau teaches fibrous materials such as hemp among others (Bilodeau ¶ [0011]-[0012]).
Regarding claim 44:  Bilodeau teaches light-scattering/opacifying agents (Bilodeau ¶ [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 35, 37-38, 42 and 45 and rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0104465 to Bilodeau et al. in view of US 2006/0229406 to Silverman et al.
Regarding claims 35 and 37-38:  Bilodeau teaches inorganic fillers such as aluminosilicates (Bilodeau ¶ [0018]).  Silverman teaches aluminosilicates such as clay (Silverman ¶ [0050]).
Bilodeau is silent in explicitly reciting a claimed amount of inorganic filler.  Silverman teaches that the particles comprise at least about 20% of the composition, and favors towards increasing amounts (Silverman ¶ [0069]).  The particle content is a result-effective variable (MPEP § 2144.05) in that increasing amounts confer properties such as magnetism, electroluminescence and other known properties (Silverman ¶ [0049]).  Bilodeau and Silverman are analogous art in that they are concerned with the same field of endeavor, namely in that they are concerned with the same field of endeavor, namely polymeric composites comprising acidic polymers and dispersed fillers, used for sheets and articles.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add an inorganic particle content of Silverman within the claimed range of 70-80% through routine experimentation with the motivation of imparting the properties such as low haze associated with the particles (Silverman ¶ [0049]).
Regarding claim 42:  Bilodeau is silent concerning the composition further containing a crosslinking agent.  Silverman teaches that it is possible for unreacted groups to partake in Silverman ¶ [0079]).  These groups have been interpreted to be crosslinking agents because they are responsible for the feature of crosslinking.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to crosslink the composition of Bilodeau with the motivation of increasing the rigidity of the composition by forming interconnections between the polymer chains.
Regarding claim 45:  Bilodeau is silent concerning the composite further containing a fluorescent compound.  Silverman teaches fluorescent compounds (Silverman ¶ [0049]).  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add a fluorescent compound to the composition of Bilodeau with the motivation of improving the optical properties of the composition (Silverman ¶ [0049]).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0104465 to Bilodeau et al  in view of US 2006/0229406 to Silverman et al. in view of, as applied to claim 32 above, further in view of US 2012/0114917to Anderson et al.
Regarding claim 43:  Bilodeau in view of Silverman does teach the crosslinker as one of the common claimed examples.  Anderson teaches crosslinking polymers with glyoxal (¶ [0096]) among other claimed common crosslinkers.  Bilodeau, Silverman and Anderson are analogous art in that they are concerned with the same field of endeavor, namely polymeric composites containing dispersed phase fillers used for sheet and/or film materials.  At the time of the invention, it would have been obvious for a person having ordinary skill in the art to add use a species of common claimed crosslinker to crosslink the composition of Silverman with the Anderson ¶ [0087]) and decreasing moisture vapor transport rate (Anderson ¶ [0096]).

Response to Arguments
The following responses are directed to the document entitled “Remarks” (pages 6-11) received November 3rd, 2020.
A) Applicants’ arguments with regard to the rejection of claim 29 under 35 USC § 112(a) as being non-enabling for not being commensurate in scope with the claimed invention has been withdrawn in view of the narrowing amendments to claim 28.
B) Applicants’ arguments with regard to the rejections of claims 28-45 under 35 USC § 112(b) as being indefinite have been considered but have not been found to be persuasive.
The language of claim 28 is indefinite because multiple interpretations are present.  The Office cannot determine what applicant is trying to claim.
Is it a polymer mixed with an organic acid?  Is it a polymer made from an organic acid?  Is it a polymer having acidic functionalities?
The present amendments do not overcome the issues of indefiniteness set forth in the Non-Final rejection.  The rejections of claims 28-45 under 35 USC § 112(b) have been maintained.
C) Amendments to claim 28 have overcome the 35 USC § 102(a)(1) anticipation rejections over Silverman and the 35 U.S.C. § 103 rejections which use Silverman as a primary reference.  Silverman has been retained as a secondary reference to show that common 
D) With regard to Bilodeau (US 2011/0104465), although a numerical range of filler material is not set forth, it is within the skill for a person having ordinary skill in the art considering Bilodeau to adjust the filler and/or polymeric binder content through routine experimentation within the claimed range with the motivations of improving biodegradability while retaining strength of the composite (Bilodeau ¶ [0004]-[0006]).
E) The rejection of claim 43 has been updated to reflect the amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A SALVITTI/Primary Examiner, Art Unit 1767